DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 18-37 filed in a preliminary amendment on 6/22/2021 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 18 in b) and claim 19 recite “for a minimum period” of 15 minutes and 30 minutes to 2 hours, respectively, and claim 18 recites a temperature of more than 80 deg. C One of ordinary skill in the art would not be reasonably apprised of the scope of the invention as no workable range of time and temperature is indicated.  Appropriate correction is required.
Claim 21 recites, “they undergo fractionation” as applied to the method in claim 18. The scope of “they” is undefined. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
Claim 22 recites, “if one is dealing with seeds of different species and/or of different composition”. It is unclear whether the possibility “if” is a part of the claimed invention or is a hypothetical statement. Further, it is unclear what “they are mixed and fractionated or fractionated and then mixed” refers to, as the scope of “they” is not clear. Appropriate correction is required.
Claim 24 recites, “wherein the humidity is more than 15% and/or the period is 15 minutes of more”. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed limitation “more than 15% and/or the period is 15 minutes or more” does not define a workable method to practice the invention. Appropriate correction is required.

. There is no antecedent basis for “mixture” and it is unclear at what stage the enzyme is added. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 26 recites, “the preparation is allowed to last.”  The meaning of this statement is not clear. Appropriate correction is required.
Claim 28 recites, “a new mixing”. The meaning of this phrase is unclear.
Claim 30 recites “said mixture”. The scope of “the mixture” is not known.  
Claim 33 recites “or after said hulling and/or decoating “. There is insufficient antecedent basis for hulling and/or decoating step.
Claim 35 recites protein-rich coproducts, cereal coproducts. The scope of coproducts is not clear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of The claim recites “protein-rich seed co-products” in further limiting the recitation in claim 18 which is directed to protein rich seeds. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “a lipid source” in further limiting the recitation in claim 35 which is directed to oilseeds and oils that are lipid sources. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation/Comments
	The scope of the claimed invention is not clear for the reasons indicated above. A meaningful comparison with prior art can be made only after the above points are addressed appropriately.
The term “in particular for animals” in the preamble of the claim  is not considered to make a structural difference to the product produced in the claimed method to process seeds for intended use as food.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-37 are rejected under 35 U.S.C. 103 as being unpatentable over known methods reviewed for example in Luo et al. (Journal of Food 11(1): 43-49, 2013) in view of Jezierny et al. (Animal Feed Science and Technology, vol. 157, no. 3-4, 11 May 2010, pages 111-128,) and Sozer et al. WO2015158559 A1 cited by the applicant in an IDS. 
The art as above discloses hydrothermal treatment, mechanical treatment, fractionation,  and enzymatic/fermentation in improving the digestibility of the claimed legumes and reduce the content of antinutritional factors. 
Regarding claims 18-37, Luo discloses hulling/decoating treatments, and autoclaving, which includes temperature and pressure combinations in the claimed ranges,  in  heat and pressure treatments as claimed, to improve digestibility and reduce antinutritional factors, including antitryptic components and lectins.  Jezierny discloses known use of enzymes to improve food value of the claimed legumes, and reduce antinutritional factors to predetermined levels.  Sozer discloses  antinutritional factors of fava beans can be decreased to low levels, and simultaneously the amino acid profile of fava beans is  modified to more favorable amino acid profile for human food and animal feeds, with a method which comprises the steps of grinding fava beans, subjecting the ground fava beans to fractionation by air classification to obtain at least two fractions, of particle size less than 2000 micrometers as claimed, followed by fermentation of at least one fraction. Choosing parameters for separation of fractions selected from shape, size, density, aerodynamic, colorimetric or electrostatic parameters is generally known in the art. 
As indicated in the previous section, a meaningful comparison of the claimed invention with prior art can be made only after clarity issues are resolved.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.